Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 02 July 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
In the response of 02 July 2021, Applicant elected a combination of 9 SNPs. However, no independent claim reads on the elected combination of 9 SNPs and no claim is generic to the SNPs per se. That is, claim 1 recites the species of the combination of the 2 SNPs of rs1799853 and rs4379368. Claim 1 is not generic to methods that detect any SNP per se. In the restriction requirement of 02 April 2021, it was requested that if Applicant elected a combination of SNPs from claims 1 and 3, then Applicant should present at least one independent claim that reads on the elected invention. However, no independent claims currently read on the elected combination of the 9 SNPs.  For instance, Applicant may elect the combination of the 2 SNPs of rs1799853 and rs4379368. In this instance, claims 3 and 4 will be withdrawn from consideration as being directed to a non-elected invention. Alternatively, Applicant may file a supplemental amendment in which claim 1 is amended to encompass methods that detect each of the elected 9 SNPs (e.g., to include the limitations of claims 3 or 4). Note that if claim 1 is amended to include the limitations of claim 3, then claim 3 will be examined to the extent that it requires the combination of the 9 SNPs.
 See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634